The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Page 2, line 4, after “Application Serial No. 16/270,177 filed February 7, 2019,” insert -- now U.S. Patent No. 11,158,760 issued October 26, 2021,  --
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kub et al (U.S. Patent No. 6,274,892), or alternately by Yasuhara (U.S. Publication 2016/0268181).
In re claim 1, Kub discloses a device[,] comprising a mesa 160 including: 
- a III-nitride p-n junction82 (96) between a first p-type layer 97 and a first n-type layer (i.e., N-buffer in Fig. 6); and 
- a III-nitride region patterned on the III-nitride p-n junction, the III-nitride region including a second n-type layer 98, a second p-type layer 101, and a tunnel junction (i.e., layer 99 in Fig. 6) formed at an interface between the second n-type layer 98 and the second p-type layer 101; 
- an array of openings (i.e., trenches between 151, 153, in Figs. 15-16) in the III-nitride region exposing the second p-type layer 101 on a top surface of the mesa 160; and 
- a first metal 151 contacting to the first n-type layer (i.e., N-buffer in Fig. 6)[,] and a second metal 151 contacting to the second n-type layer 98, wherein the device comprises a light emitting device outputting light in response to a current density flowing between the first and the second metal contacts 151 [Figs. 15-16].

    PNG
    media_image1.png
    194
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    232
    353
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    279
    433
    media_image3.png
    Greyscale

Application (Fig 9C) vs Kub (U.S. Pat. 6,274,892)Fig 16 & Yasuhara (U.S Publ. 2016/0268181)Fig 2
In re claim 1, alternately Yasuhara discloses a device[,] comprising a mesa 20 including: 
- a III-nitride p-n junction24 between a first p-type layer 25 and a first n-type layer 23 [Fig. 2]; and 
- a III-nitride region patterned on the III-nitride p-n junction, the III-nitride region including a second n-type layer, a second p-type layer, and a tunnel junction (i.e., those middle layers 27 in ¶0018) formed at an interface between the second n-type layer 26 and the second p-type layer 27; 
- an array of openings (i.e., trenches of electrodes 13, 14, in Fig. 2) in the III-nitride region exposing the second p-type layer 26 on a top surface of the mesa 20; and 
- a first metal 33 contacting to the first n-type layer 23 and a second metal 33 contacting to the second n-type layer 26, wherein the device comprises a light emitting device outputting light in response to a current density flowing between the first and the second metal contacts [Figs. 2-3, 5, 7].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 2-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kub et al (U.S. Patent No. 6,274,892), or alternately over Yasuhara (U.S. Publication 2016/0268181). 
In re claims 2 and 3, neither Kub nor Yasuhara suggests each of the openings having a width W and 0.1µm< W< 100 µm; and a spacing S between the openings is 0.5µm< S< 400 µm.
It would have been obvious to a person having skills in the art to have modified the openings’ width W in Kub by utilizing the claimed “width between about 0.1 µm to about 100 µm wide;” and to have modified the openings’ spacing S in Kub by utilizing the claimed “spacing about 0.5µm to about 400 µm.”  Since these are merely openings’ width and openings’ spacing that may be desired for a given application it has been held that modifying the mesa of a semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Kub discloses a patterned dielectric 153 on a top surface of the mesa, wherein the patterned dielectric comprises the openings exposing the second p-type layer 101 [Figs. 6 & 15].
Alternately, Yasuhara discloses a patterned dielectric 33 on a top surface of the mesa 20, comprising the openings exposing the second p-type layer 27 [Fig. 2 and ¶0023].
In re claim 5, neither Kub nor Yasuhara suggests the first p-type layer, the second p-type layer, the first n-type layer, and the second n-type layer comprising GaN. 
It would have been obvious to a person having skills in the art to have modified the device mesa of Kub and Yasuhara by utilizing first and second p-type layers, and first and second n-type layers comprising GaN. Since these are merely alternative layers’ material, it has been held that substituting one known material for another involves routine skill in the art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claims 6 and 7, neither Kub nor Yasuhara suggests the second n-type layer comprises an n-type GaN layer having an n-type dopant concentration of at least 1.1E20 cm-3, nor the interface has a surface roughness of 2.2 nm or less over an area of 5 µm by 5µm.
It would have been obvious to a person having skills in the art to have modified the device mesa in Kub and Yasuhara by utilizing the claimed “second n-type layer comprising an n-type GaN layer having an n-type dopant concentration of at least 1.1E20 cm-3, the interface having a surface roughness of 2.2nm or less over an area of 5 µm by 5µm.”  Since these are merely dopant concentration and surface roughness that may be desired for a given application it has been held that modifying the mesa of a semiconductor device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Kub discloses a method for fabricating a semiconductor device, comprising: 
- growing a III-nitride p-n junction with an active region 82 (96) using metal-organic chemical vapor deposition (MOCVD) and/or chemical vapor deposition (CVD), wherein the III-nitride p-n junction includes a first p-type layer 97, a first n-type layer (i.e., N-buffer, in Fig. 6), and the active region 82 between the first n-type layer and the first p-type layer 97;
- growing a subsequent III-nitride material comprising a second p-type layer 101 and a second n-type layer 98 using MOCVD or CVD; 
- forming a mesa 160 in the III-nitride p-n junction and the subsequent III-nitride material; 
- patterning an array of openings (i.e., trenches between 151, 153, in Figs. 15-16) in the subsequent III-nitride material exposing the second p-type layer 101 on a top surface of the mesa 160;
- reactivating or activating a second p-type layer 101 in the subsequent III-nitride material through lateral and vertical diffusion of hydrogen through the mesa’s sidewalls and top surface; and
- forming a first metal contact 151 to the first n-type layer[,] and a second metal contact 33 to the second n-type layer 98 [Figs. 15-16], wherein:
. the subsequent III-nitride material forms a tunnel junction (i.e., layer 99 in Fig. 6) at an interface between the second n-type layer 98 and the second p-type layer 101,
. the device comprises a light emitting device outputting light in response to a current density flowing between the first 151 [Figs. 15-16].
In re claim 9, Kub does not suggest the first n-type layer in the p-n junction and the active region grown using the MOCVD[;] and the first p-type layer, the second p-type layer, and the tunnel junction grown using the CVD.
In re claim 10, Kub discloses delta-doping used at a regrowth interface between the III-nitride p-n junction and the subsequent III-nitride material.
In re claim 11, Kub discloses the subsequent III-nitride material forms layers of III-nitride material and a magnesium (Mg) concentration in the layers of the III- nitride material suppressed through exposure to an acid or through flow modulation epitaxy.
In re claim 12, Kub discloses the reactivating or the activating activates Mg through the lateral and vertical diffusion of hydrogen through the sidewalls and the top surface at an elevated temperature above 800ºC.
In re claim 13, Kub discloses the activating or the reactivating through the top surface occurs through the openings that expose a surface of the second p-type layer comprising a p-type GaN layer.
In re claim 14, neither Kub nor Yasuhara suggests a width of the openings is between about 0.1 µm to about 100 µm wide[,] and a spacing between each of the openings is about 0.5µm to about 400 µm.
It would have been obvious to a person having skills in the art to have modified the openings’ width in Kub and Yasuhara by utilizing the claimed “width between about 0.1 µm to about 100 µm wide;” and to have modified the openings’ spacing in Kub and Yasuhara by utilizing the claimed “spacing about 0.5µm to about 400 µm.”  Since these are merely openings’ width and openings’ spacing that may be desired for a given application it has been held that modifying the mesa of a semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, Kub discloses:
. the first p-type layer 97 and the second p-type layer 101 comprising p-GaN, and 
. the openings formed before the subsequent III-nitride material including the tunnel junction 99 by first depositing a pattern of a dielectric on a surface of the first p-GaN layer 97 such that the subsequent III-nitride material occurs selectively only on the exposed area of the first p-type layer.
In re claim 16, Kub discloses the second n-type layer 101 comprising a pulsed delta n-type doping scheme to realize an abrupt, smoother surface of the second-n-type layer and a higher carrier concentration in the second n-type layer 101.
In re claim 17, Kub does not disclose the delta doping comprising a pulsed delta n-type doping scheme used at a regrowth interface of the subsequent III-nitride material with the p-n junction, or for the entire growth of the subsequent III-nitride material including the tunnel junction 99.
	The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “delta doping comprising a pulsed delta n-type doping scheme used at a regrowth interface of the subsequent III-nitride material with the p-n junction, or for the entire growth of the subsequent III-nitride material including the tunnel junction” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature recited in a claim, the Applicant must show that the chosen “delta doping comprising a pulsed delta n-type doping scheme …” is critical.
In re claim 18, Kub does not disclose the pulsed delta n-type doping scheme achieved by injecting a precursor containing n-type dopant for 40 sec. or less per cycle and forms a continuous layer growth by keeping the precursors comprising Group V and Group III precursors uninterrupted.
	The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “pulsed delta n-type doping scheme achieved by injecting a precursor containing n-type dopant for 40 sec. or less per cycle and forms a continuous layer growth by keeping the precursors comprising Group V and Group III precursors uninterrupted” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen “pulsed delta n-type doping scheme achieved by injecting a precursor containing n-type dopant …” is critical.
Allowable Subject Matter
6	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts teaches or suggests:
. the light emitting device outputs light with a power of at least 3 mW in response to a current density of at least 10 A/cm2 flowing between the first metal contact and the second metal contact, and the current density of at least 5 A/cm2 flows in response to a voltage of less than 3.5V applied across the device between the first metal contact and the second metal contact.

Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

8.	Claims 1-20 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-21 of the conflicted U.S. Patent No. 11,158,760 to Alhassan et al.
	Although the two claims sets are not totally identical of the pending claims 1 & 8 respectively,  compared to those features (i.e., semiconductor device) of the conflicted claims 13 & 1 and their dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
 Contact Information
9.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 22, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815